J-S13043-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: T.P., A MINOR                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: L.P., NATURAL MOTHER                No. 1794 WDA 2014


              Appeal from the Decree entered October 3, 2014,
        in the Court of Common Pleas of Allegheny County, Orphans’
                        Court, at No: TPR 100 of 2014

BEFORE: BENDER, P.J.E., MUNDY, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                           FILED APRIL 9, 2015

      L.P. (Mother) appeals from the decree entered October 3, 2014, in the

Court of Common Pleas of Allegheny County, which involuntarily terminated

Mother’s parental rights to her minor daughter, T.P. (Child), born in July of

2009.1 We affirm.

      In June of 2012, the Allegheny County Department of Human Services,

Office of Children, Youth and Families (CYF) received reports that Mother

was not caring for Child properly, and that she was not addressing Child’s

medical needs.    In addition, there were concerns with respect to Mother’s

mental health. Child was adjudicated dependent on February 15, 2013, and

placed in the care of her great-aunt, M.H., and great-uncle, D.H.

(collectively, the Foster Parents).

      On June 5, 2014, CYF filed a petition to involuntarily terminate

Mother’s parental rights to Child. A termination hearing was held on October

1
  The parental rights of Child’s father, T.E. (Father), were terminated by a
separate decree entered that same day. Father is not a party to the instant
appeal.
J-S13043-15



1, 2014, during which the orphans’ court heard the testimony of CYF

caseworker, David Reagan; Dr. Neil Rosenblum, a psychologist who

conducted evaluations of Mother, Child, and the Foster Parents; and Mother.

The court entered its decree involuntarily terminating Mother’s parental

rights on October 3, 2014.      On October 30, 2014, Mother timely filed a

notice of appeal, along with a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother now raises the following issue for our review.            “Did the

[orphans’] court abuse its discretion and/or err as a matter of law in

concluding that termination of [Mother’s] parental rights would serve the

needs and welfare of the Child pursuant to 23 Pa.C.S.[A.] §[]2511(b)?”

Mother’s brief at 5.

      We consider Mother’s claim mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.




                                      -2-
J-S13043-15


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(2), (5), (8), and (b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                    -3-
J-S13043-15



                                     ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                     ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).



                                    -4-
J-S13043-15



      Instantly, Mother concedes that CYF presented clear and convincing

evidence that her parental rights should be terminated pursuant to Section

2511(a). Mother’s Brief at 9 (“CYF, the petitioner, did clearly and convincing

establish threshold grounds for termination pursuant to 23 Pa.C.S.[A.]

§ 2511(a)(2).”). Thus, we need only consider whether the court abused its

discretion by terminating Mother’s parental rights pursuant to Section

2511(b). See In re Adoption of R.K.Y., 72 A.3d 669, 679 n.4 (Pa. Super.

2013), appeal denied, 76 A.3d 540 (Pa. 2013) (declining to address Section

2511(b) where the appellant did not make an argument concerning that

section).

      Section 2511(b) “focuses on whether termination of parental rights

would best serve the developmental, physical, and emotional needs and

welfare of the child.”   In re Adoption of J.M., 991 A.2d 321, 324 (Pa.

Super. 2010).      As this Court has explained, “Section 2511(b) does not

explicitly require a bonding analysis and the term ‘bond’ is not defined in the

Adoption Act.   Case law, however, provides that analysis of the emotional

bond, if any, between parent and child is a factor to be considered” as part

of our analysis.   In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008).

“While a parent’s emotional bond with his or her child is a major aspect of

the subsection 2511(b) best-interest analysis, it is nonetheless only one of

many factors to be considered by the court when determining what is in the




                                     -5-
J-S13043-15



best interest of the child.” In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)

(citing K.K.R.-S., 958 A.2d at 533-36).

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.
      Additionally, this Court stated that the trial court should consider
      the importance of continuity of relationships and whether any
      existing parent-child bond can be severed without detrimental
      effects on the child.

Id. (quoting In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010)); see also In

re T.D., 949 A.2d 910, 920-23 (Pa. Super. 2008), appeal denied, 970 A.2d

1148 (Pa. 2009) (affirming the termination of parental rights where “obvious

emotional ties exist between T.D. and Parents, but Parents are either

unwilling or unable to satisfy the irreducible minimum requirements of

parenthood,” and where preserving the Parents’ rights would prevent T.D.

from being adopted and attaining permanency).

      Here, the orphans’ court concluded that terminating Mother’s parental

rights would be in the best interest of Child.       Orphans’ Court Opinion,

11/26/14, at 4.   The court reasoned that Child is bonded with her foster

family, and that Child is doing well in their care. Id. The court also found

that Mother’s failure to visit regularly with Child weakened Child’s bond with

Mother, that terminating Mother’s parental rights would not adversely impact

this bond, and that termination would not be a “tremendous detriment” to

Child. Id. at 4-5. The court determined that Mother remains incapable of


                                     -6-
J-S13043-15


parenting Child, and that it would not serve Child’s needs and welfare to

continue waiting for Mother to improve. Id. at 5. Finally, the court noted

that Child’s current foster placement with her great uncle and aunt will allow

for Child to maintain contact with Mother. Id.

      Mother argues that the court abused its discretion by focusing

improperly on Mother’s failings as a parent rather than Child’s needs and

welfare.     Mother’s Brief at 12-13.    Mother also contends that the court

“completely failed to analyze the potential effect” that termination would

have on Child, and that the court instead relied on conjecture that Child will

be able to maintain a relationship with Mother in order to justify termination.

Id. at 13.

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to Child. During the October 1, 2014 termination

hearing, CYF caseworker, David Reagan, testified that he has been working

on Mother’s case since September of 2012.         N.T., 10/1/14, at 29.    Mr.

Reagan indicated that Mother’s family service plan (FSP) goals included

improving her mental health, improving her parenting ability, visiting with

Child, attending all medical appointments, and maintaining and/or obtaining

housing. Id. at 33-34. Mr. Reagan noted that Mother “had a long history of

mental health issues,” and that this “was the major goal.” Id. at 34. Mr.

Reagan explained that Mother initially was receiving mental health treatment

                                        -7-
J-S13043-15


through, inter alia, her high school. Id. at 35. However, Mother graduated

in June of 2013. Id. at 36. Mr. Reagan indicated that Mother’s high school

mental health team referred her to several new service providers, but

Mother failed to obtain additional treatment.   Id.   Mother then moved to

Ohio in October of 2013. Id. at 36. Mr. Reagan stated that Mother did not

receive any mental health treatment while living in Ohio. Id. at 37. Mother

returned to Pennsylvania in March of 2014, and received mental health

treatment at FamilyLinks.   Id. at 36-37.    However, Mother attended only

three of her seven scheduled appointments. Id. at 37. Mr. Reagan noted

that, to his knowledge, Mother did not receive any additional mental health

treatment from April of 2014 until August of 2014. Id.

      Concerning Mother’s other FSP goals, Mr. Reagan testified that Mother

was given a parenting goal because she was not properly caring for Child’s

heart condition and asthma, and because Mother was “never there to take

care of the child.”    Id. at 38-39.    Mr. Reagan conceded that Mother

completed a parenting course while she was living in Ohio, and that Mother

provided him with a certificate. Id. at 42. However, Mr. Reagan expressed

concern that the certificate “didn’t say what they did, how long [the course]

was, what it involved or anything like that . . . .” Id. Mr. Reagan noted that

Mother has not “shown any signs of attending any medical appointments,

and that “there hasn’t been any sign whatsoever that, . . . she’s capable of

taking care of the child.” Id. at 41-42. As a result, Mr. Reagan stated that

                                    -8-
J-S13043-15


CFY referred Mother to a new parenting program after she returned to

Pennsylvania. Id. at 49. Mr. Reagan stated that the program sent Mother

letters and called her several times, but that Mother did not respond. Id.

     Mr.     Reagan   further   testified   that   Mother   underwent   “several

evaluations,” all of which recommended that Mother move out of her

mother’s home. Id. at 38. According to Mr. Reagan, this was because there

was “a lot of conflict in the home.” Id. at 37-38. Mr. Reagan testified that

CYF made two referrals to assist Mother with housing in October of 2012,

and in “January or February of ’13,” but that no referrals were made after

that point because Mother was uncooperative, kept changing residences, and

did not ask for another referral.     Id. at 44-45.     Mr. Reagan stated that

Mother’s high school mental health team also made referrals up until July of

2013. Id. at 45-47.

     With respect to visitation, Mr. Reagan stated that Mother initially was

scheduled to visit with Child once per week, but that Mother only attended

one of her first twenty visits.   Id. at 39-40.     Accordingly, Mother’s visits

were reduced to once every two weeks. Id. at 40. Mother only attended 14

of her 42 scheduled visits during Mr. Reagan’s time as the caseworker. Id.

at 39, 42.    Concerning Child’s relationship with the Foster Parents, Mr.

Reagan testified that “they are bonded,” and that Child calls the Foster

Parents “mom and dad.” Id. at 51.




                                      -9-
J-S13043-15


     Dr. Neil Rosenblum testified that he conducted evaluations of Mother,

Child, and the Foster Parents. Id. at 54-55. Dr. Rosenblum explained that

he evaluated Child and the Foster Parents on June 27, 2013.         Id.   Dr.

Rosenblum stated that Child “interacted very comfortably” with the Foster

Parents during the evaluation, and that she “seemed to be very well

integrated into the home environment.” Id. at 55-56. Moreover, the Foster

Parents were “very nurturing” to Child, and “provided her with excellent

developmental support.” Id. at 56. Dr. Rosenblum further testified that he

completed a second evaluation of Child and the Foster Parents on April 14,

2014, that Child “seemed to be very secure with foster parents” and had

“become a very involved member of their family.”         Id. at 54, 68.   Dr.

Rosenblum noted that Child appeared to have a good relationship with the

Foster Parents’ son, T. Id. Dr. Rosenblum explained that, during the first

evaluation, Child went back and forth between calling the Foster Parents

“aunt and uncle” and “mom and dad.”         Id. at 69.   However, during the

second evaluation, Child called the Foster Parents “mom and dad”

exclusively. Id. Dr. Rosenblum opined that there was “a very strong bond”

between Child and the Foster Parents.

     Dr. Rosenblum also described his July 30, 2014 evaluation of Child and

Mother. Id. at 57-58. Dr. Rosenblum testified that, while Mother did not

“show, . . . a great deal of enthusiasm” with Child, Mother was very patient

with Child, Child also was “very comfortable” with Mother.     Id. at 57-58.

                                   - 10 -
J-S13043-15


Concerning Mother’s mental health, Dr. Rosenblum explained that he

diagnosed Mother with major depressive disorder, and that Mother’s mental

health issues were “significant and very serious.”      Id. at 59-60.    Dr.

Rosenblum opined that, while Mother did well with Child during her one-hour

evaluation, Mother’s depression would be “a significant barrier to her being

able to adequately meet her own needs let alone the needs of a young child”

over the long term.    Id. at 60-61.    Dr. Rosenblum explained that his

prognosis with respect to Mother was guarded, due to Mother’s lack of

housing and employment, and “given the situation that she’s in and the

resources that she had available to her,” but that “with intensive mental

health treatment, it would be possible to make some progress.” Id. at 62-

64.

      Dr. Rosenblum testified that he completed a second evaluation of Child

and Mother on April 21, 2014.    Id. at 54, 64. Dr. Rosenblum stated that

Mother “still presented as being depressed,” and that she made “really no

significant forward movement” during the year between evaluations and

“was pretty much back at square one.”       Id. at 65, 67.   Dr. Rosenblum

further testified that Child “has a concept of two mothers and she refers to

both of them as mom.” Id. at 58, 72. However, Dr. Rosenblum explained

that Child “seemed to have somewhat less of a bond” with Mother than she

did with the Foster Parents.   Id. at 69.   Dr. Rosenblum opined that Child

would not suffer a severe detriment if Mother’s parental rights were

                                   - 11 -
J-S13043-15


terminated, as Child has “moved on” from her relationship with Mother and

that, while Child cares about Mother and enjoys seeing her, Child now views

her foster parents as her primary caretakers.       Id. at 70-71.    On cross-

examination, Dr. Rosenblum confirmed that it would serve Child’s best

interests to maintain a relationship with Mother. Id. at 72-73.

      Mother testified that she began mental health treatment at FamilyLinks

approximately a month prior to the October 1, 2014 termination hearing.

Id. at 77.    Mother indicated that, prior to FamilyLinks, she last received

treatment around the time she graduated from high school in July of 2013.

Id. at 77-78.    Mother explained that she initially failed to obtain mental

health treatment after graduation because she lacked transportation,

because her phone calls were not being returned, and because of “[a] lot of

miscommunication” with Mr. Reagan.           Id. at 77-78.   Similarly, Mother

testified that she did not pursue the parenting program recommended by Mr.

Reagan because there were “a lot of communication problems.” Id. at 79.

Specifically, Mother stated that she did not receive a letter from the

program, and that she did not have a cell phone, which prevented anyone at

the program from calling her back. Id. at 78-79. Mother stated that she

continues to visit with Child, and that Child calls her “mommy” and wants to

leave with her at the conclusion of visits. Id. at 79-80.

             Thus, the testimony presented during Mother’s termination

      hearing confirms that it is in Child’s best interest to terminate Mother’s

                                    - 12 -
J-S13043-15


     parental rights. Child is bonded with her foster parents, who provide

     her with appropriate care and support. In contrast, at the time of the

     termination hearing, Mother had not cared for Child for over a year

     and a half. Mother also had failed to make significant progress toward

     improving her mental health, and it did not appear that Mother would

     be able to provide appropriate care for Child any time soon.          In

     addition, while Dr. Rosenblum opined that Child still is bonded with

     Mother, he explained Child has “moved on” and no longer views

     Mother as her primary caretaker. As a result, it is clear that the bond

     between Mother and Child in this case is outweighed by Mother’s

     inability to care for Child, and by the permanence and stability

     provided by the Foster Parents. See T.D., 949 A.2d at 920-23; J.M.,

     991 A.2d at 325 (quoting In re Adoption of R.J.S., 901 A.2d 502,

     513 (Pa. Super. 2006)) (“‘The court cannot and will not subordinate

     indefinitely a child’s need for permanence and stability to a parent’s

     claims of progress and hope for the future.’”).

     Further, we note that Mother’s argument that the orphans’ court

focused improperly on Mother’s failings as a parent, rather that Child’s best

interest and welfare, does not entitle her to relief.   Mother is correct that

“[t]he focus in terminating parental rights under [S]ection 2511(a) is on the

parent, but the focus turns to the children under [S]ection 2511(b).” In re

M.T., 101 A.3d 1163, 1181 (Pa. Super. 2014) (en banc) (citing In re

                                    - 13 -
J-S13043-15


Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc)).

However, it is clear that a parent’s inability to care for his or her child is a

relevant consideration in determining whether termination will serve a child’s

needs and welfare. See C.L.G., 956 A.2d at 1010 (affirming the termination

of parental rights where “the trial court emphasized mother’s inability to

meet the parental duties required for the well-being of the child” as part of

its Section 2511(b) analysis); M.T., 101 A.3d at 1182 (quoting favorably

from a trial court opinion addressing the parents’ “inability to consistently

provide a safe and secure environment for their children” as part of its

Section 2511(b) analysis).

      We also reject Mother’s argument that the court failed to analyze the

effect that termination of her parental rights would have on Child, and

instead relied on conjecture concerning the possibility of a future relationship

between Mother and Child in order to justify termination. This contention is

contradicted by the court’s opinion, in which it accepted Dr. Rosenblum’s

testimony that termination would not cause Child to suffer a “tremendous

detriment.” See Orphans’ Court Opinion, 11/26/14, at 5. While the court’s

comments indicating that Child will be able to maintain a relationship with

Mother were somewhat speculative, it appears that this consideration played

only a small role in the court’s decision. No relief is due.




                                     - 14 -
J-S13043-15


      Accordingly, because we conclude that the orphans’ court did not

abuse its discretion by involuntarily terminating Mother’s parental rights to

Child, we affirm the decree of the orphans’ court.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/9/2015




                                    - 15 -